DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a method of receiving a purchase request, classified in G06Q 30/0633.
II. Claims 6-14, drawn to a method of processing a purchase order, classified in G06Q 30/0633.
III. Claims 15-20, drawn to a manufacture for receiving a purchase order from a third party system, classified in G06Q 30/0633.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the separate utility of subcombination I and subcombination II, with respect to each other, is highlighted in the chart using bold font as follows (See MPEP § 806.05(d)):

SUBCOMBINATION I
SUBCOMBINATION II
A method of purchasing products on a supplier website for a business, the method comprising
A method, comprising
receiving a login from a customer on the supplier website without accessing a third-party eProcurement system

receiving a selection of one or more products from the customer for purchase and placing the one or more products in a shopping cart
receiving a selection of one or more products in a shopping cart from a customer logged into a supplier website, wherein the customer is not logged into a third-party system for which the one or more products are being purchased
identifying the customer as associated with a third-party eProcurement system requiring review for purchases
identifying the customer as associated with a third-party system
displaying, to the customer, a button to submit a list identifying the one or more products in the shopping cart to the third-party system
displaying to the customer a control to submit the shopping cart to the third-party system for review
transmitting information associated with the list from the supplier website to the third- party eProcurement system, wherein the information includes the list and a user identification parameter associated with the customer
submitting the shopping cart to the third-party system for approval
receiving in the supplier website from the third-party eProcurement system that a purchase request for at least one of the one or more products in the shopping cart


processing the purchase order



Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the separate utility of subcombination II and subcombination III, with respect to each other, is highlighted in the chart using bold font as follows (See MPEP § 806.05(d)):

SUBCOMBINATION II
SUBCOMBINATION III
A method of purchasing products on a supplier website for a business, the method comprising
One or more non-transitory computer-readable storage media storing computer- executable instructions for causing a computing system to perform a method, the method comprising

receiving a login request in a supplier website from a customer, without the customer being logged into a third-party system
receiving a selection of one or more products in a shopping cart from a customer logged into a supplier website, wherein the customer is not logged into a third-party system for which the one or more products are being purchased

identifying the customer as associated with a third-party system
identifying the customer as being associated with the third-party system by comparing a customer identifier to stored identifiers in a database
displaying to the customer a control to submit the shopping cart to the third-party system for review


receiving a request to purchase products on the supplier website
submitting the shopping cart to the third-party system for approval


for the customer associated with the third-party system, transmitting information associated with the products to the third-party system

receiving a purchase order from the third-party system for the products
processing the purchase order




Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the separate utility of subcombination I and subcombination III, with respect to each other, is highlighted in the chart using bold font as follows (See MPEP § 806.05(d)):

CLAIM 1
CLAIM 15
A method of purchasing products on a supplier website for a business, the method comprising
One or more non-transitory computer-readable storage media storing computer- executable instructions for causing a computing system to perform a method, the method comprising
receiving a login from a customer on the supplier website without accessing a third-party eProcurement system
receiving a login request in a supplier website from a customer, without the customer being logged into a third-party system
receiving a selection of one or more products from the customer for purchase and placing the one or more products in a shopping cart

identifying the customer as associated with a third-party eProcurement system requiring review for purchases
identifying the customer as being associated with the third-party system by comparing a customer identifier to stored identifiers in a database
displaying, to the customer, a button to submit a list identifying the one or more products in the shopping cart to the third-party system


receiving a request to purchase products on the supplier website
transmitting information associated with the list from the supplier website to the third- party eProcurement system, wherein the information includes the list and a user identification parameter associated with the customer
for the customer associated with the third-party system, transmitting information associated with the products to the third-party system
receiving in the supplier website from the third-party eProcurement system that a purchase request for at least one of the one or more products in the shopping cart


receiving a purchase order from the third-party system for the products



The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have a separate status in the art when classifiable together;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625